  0:18-cv-03278-SAL-SVH    Date Filed 04/20/20   Entry Number 37   Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Rollins Ranches LLC and British       )       C/A No.: 0:18-3278-SAL-SVH
Gundogs, LLC,                         )
                                      )
                  Plaintiffs,         )
                                      )                 ORDER
      vs.                             )
                                      )
Rachael Watson,                       )
                                      )
                  Defendant.          )
                                      )

      On December 5, 2018, Rollins Ranches LLC and British Gundogs, LLC

(“Plaintiffs”) filed the instant suit against Rachel Watson (“Defendant”), who

is proceeding pro se, alleging defamation, tortious interference with existing

and prospective business relationships, and civil conspiracy based on

Defendant’s interactions with “persons in the dog training and breeding

industry,” an industry in which both Plaintiffs and Defendant are involved.

[See ECF No. 1]. More specifically, Plaintiffs argue that “Defendant had, in

conspiracy with her husband, Robin Watson, defamed Plaintiffs and tortiously

interfered with Plaintiffs’ business relationships in the dog breeding and

training community.” [See ECF No. 19 at 1].

      Plaintiffs served Defendant with complaint and summons on March 9,

2019. [ECF No. 10]. Defendant failed to timely file an answer. Plaintiffs

requested an entry of default on April 23, 2019, which the Clerk of Court
  0:18-cv-03278-SAL-SVH     Date Filed 04/20/20   Entry Number 37   Page 2 of 4




entered on the same day. [ECF Nos. 13, 14]. Defendant has not moved to set

aside entry of default.

      On May 29, 2019, Plaintiffs sought, and the court granted, leave for

Plaintiffs to engage in post-judgment discovery to establish the extent of

damage suffered by Plaintiffs as a result of Defendant’s actions. [ECF Nos. 16,

17]. Currently pending before the court is Plaintiffs’ renewed motion to compel

discovery responses and production of records [ECF No. 28], to which

Defendant has filed opposition. [ECF Nos. 29, 31].

      The case was referred to the undersigned on April 16, 2020, pursuant to

Local Civ. Rule 73.02(B)(2)(e) (D.S.C.).

      The court directs Defendant to notify the court by May 20, 2020, of the

identity of an attorney she has retained to represent her in this case, or,

alternatively, of her desire to continue to proceed with this litigation pro se,

i.e., without an attorney. To this end, Defendant shall, by May 20, 2020,

complete the attached notice and mail it to the Clerk of Court at the address

indicated. If Defendant fails to file the attached letter with the Clerk within

the time prescribed, the court will consider her as proceeding pro se.

      Defendant is specifically advised that, if no attorney is obtained to

represent her interests, the court will expect this litigation to be conducted in

accordance with all provisions of the Federal Rules of Civil Procedure and that

the court is unable to provide her with legal advice. Defendant is directed to


                                       2
  0:18-cv-03278-SAL-SVH    Date Filed 04/20/20   Entry Number 37   Page 3 of 4




consult the Pro Se Guide available on the District Court’s website at

www.scd.uscourts.gov under the “pro se” tab. Failure to comply with court

rules could have serious consequences including, but not limited to, striking a

defense, striking a pleading, and/or entering a default judgment against the

party.

      IT IS SO ORDERED.



April 20, 2020                            Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      3
   0:18-cv-03278-SAL-SVH       Date Filed 04/20/20    Entry Number 37     Page 4 of 4




                                         Name:         __________________________

                                         Address:      ___________________________
                                                       ___________________________

Clerk of Court
United States District Court
901 Richland Street
Columbia, South Carolina 29201

      In Re: 0:18-cv-3278-SAL-SVH Rollins Ranches v. Watson

Dear Ms. Blume:

      In response to the order of Judge Hodges dated April 20, 2020, I wish to advise as
follows:

      _____ 1.      I, ________________ (Printed Name), have obtained a new attorney
                    to personally represent me in this matter. His [or her] name, address,
                    and telephone number are as follows:

                    __________________________________________

                    __________________________________________

                                          OR

      _____ 2.      I, ________________ (Printed Name), have NOT obtained a new
                    attorney and will represent myself in this matter. I request that the
                    Clerk of Court direct all notices and pleadings to me at the above
                    address. I understand that I am obligated to comply with all
                    provisions of the Federal Rules of Civil Procedure and to keep the
                    Clerk of Court informed as to my proper address.



                    _____________________________________ ______________
                    Signature                             Date




                                          4
